Citation Nr: 0937308	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right hand fracture.

2.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1943 to March 
1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision that, inter alia, 
declined to reopen a claim for service connection for 
residuals of a right hand fracture.  In a March 2007 
decision, the Board found that new and material evidence had 
been received to reopen the claim of service connection for 
residuals of a right hand fracture, and remanded the issue.  

Also, in the March 2007 decision, the Board remanded the 
issues of service connection for PTSD and gastroesophageal 
reflux disease (GERD) which had been appealed.  In a November 
2007 rating decision, the RO granted service connection for 
GERD.  As this represents a full grant of benefits sought 
(and the Veteran has not expressed disagreement with this 
decision), the issue of GERD is no longer before the Board.  
The issue of PTSD will be discussed in the Remand portion of 
this decision.    

In May 2006, the Veteran testified at a video conference 
before the Board.  The Acting Veterans Law Judge who 
conducted the hearing is no longer employed at the Board.  In 
a July 2009 letter, the Veteran was apprised of this 
situation and was given an opportunity to request another 
hearing before a different Veterans Law Judge.  To date, the 
Veteran has not requested another hearing.  

In an October 2008 correspondence, the Veteran raised a claim 
for TDIU.  The RO has not yet adjudicated this issue.  Thus, 
the Board will refer the issue to the RO for its initial 
consideration, as appropriate. 



Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an initial rating in excess of 50 percent for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's residuals 
of a right hand fracture is related to service.   


CONCLUSION OF LAW

Residuals of a right hand fracture were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2003, April 2007, and 
July 2007, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In May 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran contends that he sustained a right hand fracture 
while working in an officers' mess hall on Palm Island.  He 
wrote that he subsequently re-injured his right hand on board 
the U.S.S. Half Moon when the ship was hit by enemy fire 
while in dry dock at Manias Island.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
Veteran's service personnel records reflect that he served 
aboard the U.S.S. Half Moon, a seaplane tender.  He 
participated in several World War II naval operations and the 
October 25, 1944, Battle of Surigao Strait.  Based upon the 
above, the Board finds that the Veteran had combat service, 
and therefore his assertion that he injured his hand during 
combat are presumed true.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d)

Service treatment records associated are negative for any 
complaints or findings of a right hand injury or disability.  
The Veteran underwent a clinical evaluation and physical 
examination in March 1946 prior to discharge from service.  
The clinical evaluation was normal and no right hand 
disability was noted.  

Pursuant to the Board's remand, the Veteran underwent a VA 
examination in July 2007 for which the claims folder was 
reviewed in conjunction with the examination.   The examiner 
noted the reported right hand injury in January 1944 and a 
later injury the following year.  The diagnosis was residuals 
of trauma with limitation of motion and mild weakness to 
grip, right fourth and fifth fingers.  The examiner noted 
that the fact that the Veteran worked as a mason for many 
years after service had been considered.  He opined that it 
was less likely than not that the current hand condition was 
a direct result of trauma on active duty.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for residuals of a right hand fracture.  The Board 
notes that 38 U.S.C.A. § 1154(b) specifically allows combat 
Veterans, in certain circumstances, to use lay evidence to 
establish service connection for a disease or injury.  
Although section 1154(b) relaxes the evidentiary burden for a 
combat Veteran with respect to evidence of an in-service 
occurrence of an injury, it does not create a statutory 
presumption that the combat Veteran's disease or injury is 
automatically service-connected.  See Dalton, 21 Vet. App. at 
37.  The Veteran must still provide competent evidence of a 
relationship between an injury in service and a current 
disability.  Here, there is no medical evidence of a right 
hand injury or disability during service.  The Veteran's 
separation examination showed no problems with his right 
hand, indicating that, even assuming that the Veteran injured 
his right hand and his injury was not documented in service, 
he had fully recovered by the time of his separation in 1946.  
In fact, the July 2007 VA examiner, after reviewing the 
claims folder and physically examining the Veteran, opined 
that the Veteran did not have a right hand disability that 
was related to his period of service.  The examiner 
attributed the Veteran's hand problem to his many years of 
work as a mason.  The Board finds this report to be probative 
as it was definitive, based upon a complete review of the 
Veteran's entire claims file and examination of the Veteran, 
and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided 
any competent medical evidence to rebut the opinion against 
the claim or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Therefore, 
the criteria for service connection must be denied.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran and his fellow 
service members who submitted statements regarding the 
Veteran's arm being in a cast during service.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran and his fellow 
service members are competent to attest to their observations 
of the Veteran.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as lay people, they are not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has residuals of a right treatment 
related to service) because they does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the current appeal. 
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).


ORDER

Service connection for residuals of a right hand fracture is 
denied.


REMAND

The Veteran submitted a Notice of Disagreement in October 
2008 expressing disagreement with the November 2007 rating 
decision that granted service connection for PTSD and 
assigned a 50 percent rating.  A Statement of the Case (SOC) 
was not issued as to this claim.  Under the circumstances the 
Board has no discretion and must remand this matter for the 
issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

An SOC shall be issued to the Veteran 
concerning the claim of entitlement to 
an initial rating in excess of 50 
percent for PTSD.  The Veteran should 
be advised of the necessity of filing a 
timely substantive appeal if he desires 
the Board to consider these issues on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


